DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species R732 in the reply filed on 16 February 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 52-82 are new; claims 78-82 are withdrawn from further consideration as being drawn to a nonelected species.  Thus, claims 52-77 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US18/37005 filed 12 June 2018 which claims benefit US Provisional applications: 62/555,313; 62/523,850; 62523862 and 62/518,078 filed 09/07/2017, 06/23/2017, 06/23/207 and 06/12/2017, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 February 2021 has been considered by the examiner.  See initialed and signed PTO/SB/08. 
Claim Objections
Claim 53 is objected to because of the following informalities:  the claim recites that DD comprises the catalytic domain of hPDE5 (SEQ ID NO: 3) and further comprises a mutation in position 732 of SEQ ID NO: 1.  However, the mutation is not further comprising as it already is necessarily required to be present in claim 52.  In addition, the position 732 is not numbered as 732 in SEQ ID NO: 3 and as such, it would make more sense to state that position corresponds to that of 732 of SEQ ID NO:1. 
It is suggested to amend the claim to something like: ……, wherein the DD comprises the catalytic domain of hPDE5 (SEQ ID NO: 3) and the [[a]] mutation in the amino acid at position corresponding to amino acid 732 (R732) of SEQ ID NO: 1.
Appropriate correction is required.
Claims 52-53 and 56-59 are objected to because of the following informalities:  periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  Thus, it is suggested to replace “SEQ ID NO.” with ‘SEQ ID NO:’  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 67-77 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 recites a polynucleotide encoding the composition of claim 52.  However, it is not clear if the polynucleotide is going to encode the stimulus response element destabilizing domain (e.g. the cGMP-specific 3’,5’-cyclic phosphodiesterase) and the payload or not because said payload is not necessarily a fusion to the SRE (e.g. attached, appended or associated does not mean fused), in which case there would necessarily be multiple polynucleotides required, not just “A polynucleotide”.    
	Dependent claims 68-77 are included in the instant rejection as they do not remedy the noted deficiency.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52 and 54-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a composition comprising an effector molecule which comprises a stimulus response element (SRE) and at least one payload, wherein said SRE comprises a destabilization domain (DD) which comprises, in whole or in part, a cGMP-specific 3’,5’-cyclic phosphodiesterase and further comprising a mutation in the amino acid at position 732 (R732) of SEQ ID NO:1.  hPDE5 (SEQ ID NO: 1) is an 875 amino acid enzyme which comprises multiple domains, wherein the catalytic domain comprises amino acids 535-860, which is inclusive of the R732 mutation site.  Claim 52 recites that the destabilization domain, however, can be any portion or fragment of this enzyme without stipulating it need have any function at all.  Thus, the claims are drawn to large genus of enzymes that need have any function so long as it as an R732 mutation, which means this would be only two amino acids of SEQ ID NO: 1 (e.g. 732-733; 731-732), which is large and variable genus of proteins/domains/fragments that have no structure function correlation.  Here what is missing is the functional aspect which could be the destabilizing domain, which is a whole or part of SEQ ID NO:1, has ligand binding ability, which is exemplified in the Examples.  However, there are only three representative species of this which are fragments 535-860, 535-836 and 590-860; all of which are able to bind a ligand (before and after mutation of 732).  These 
The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 


Conclusion
No claim is allowed.  Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As a suggestion to Applicant’s, a way in which Applicants can overcome the 35 U.S.C. 112(a) rejection above and maintain the most breadth to the claim is to amend claim 52 to something like: A composition comprising an effector module, said effector module comprising a stimulus response element (SRE) and at least one payload which is attached, appended or associated with said SRE, wherein the SRE comprises a destabilizing domain (DD), said DD comprising, in whole or in part, a cGMP-specific 3',5'-cyclic phosphodiesterase (hPDE5; SEQ ID NO: 1) which is capable of ligand binding, and further comprising a mutation in the amino acid at position 732 (R732) of SEQ ID NO: 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.